DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,978,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘117 anticipate the claims of the instant application.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 12 and 13-15 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20160196878).
Regarding claim 1 and 12, Kim discloses a memory device, comprising: a centralized command and address (CA) interface region (see Figure 2A, 205+207) including two or more CA input circuits (205, 207) operably coupled to two or more CA input signals (SER_IN’s); wherein at least two of the two or more CA input circuits are configured in CA pairs and each CA pair comprises a swap circuit (206) configured to select one of a first CA output and a second CA output for a first internal CA signal and select the other of the first CA output and the second CA output for a second internal CA signal responsive to a control signal (see Figure 2D, according to control signal SW_CONT, CA_0 or CA_1 is selected for output 206).
Regarding claim 2, Kim discloses memory device of claim 1, wherein each CA pair comprises a first CA input circuit and a second CA input circuit, wherein each of the first CA input circuit and the second CA input circuit includes a buffer circuit and a latch circuit configured for capturing a state of its corresponding CA input signal responsive to a clock signal (see Figure 2C, 232, registers).
Regarding claim 3, Kim discloses memory device of claim 2, wherein each of the first CA input circuit and the second CA input circuit includes a delay circuit configured for delaying its corresponding CA input signal relative to the clock signal (see Figure 2C, 268, 270 add delay).
Regarding claim 13, Kim discloses memory system of claim 12, wherein the number of memory devices comprise one or more pairs of memory devices and each pair includes: a first memory device (see Figure 2A, Bank A) with the control signal asserted (the level of a signal is not drawn to structure but merely the manner of operating a device—see MPEP 2114); and a second memory device (Bank B) with the control signal negated.
Regarding claim 14, Kim discloses memory system of claim 13, wherein for each pair: the first memory device is oriented in a first direction in the memory system; and the second memory device is oriented in a second direction in the memory system that is rotated relative to the first direction (both devices are oriented in respective directions and the claim includes rotated by 360 degrees).
Regarding claim 15, Kim discloses memory system of claim 12, wherein each of the first CA input circuit and the second CA input circuit includes a buffer circuit (242), a delay circuit (268/70), and a latch circuit (258) configured for capturing a state of its corresponding CA input signal responsive to a clock signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tu (US 20130033935).
Claims  18-20 recites substantially the same features as rejected above with the addition of one or more processors; a memory controller operably coupled to the one or more processors; and one or more memory devices operably coupled to the memory controller, each memory device of the one or more memory devices comprising: a bonding pad region including two or more bonding pads for operably coupling to external signals not taught by modified Kim above.
However, these features are common and well known in the art (see for example, Tu Figure 2) and it would have been obvious to those having ordinary skill at the time of filing to include such features with the device of Kim in order to provide connectivity to the memory devices and operability thereof.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824